DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation of “the muzzle and the full length of the barrel remain leaning outwards” is indefinite. It is not sufficiently clear what it means for the barrel to be leaning outward from a holster. It is not clear if the firearm is required to protrude from the holster or simply be exposed to be drawn perpendicular to the holster as later claimed. For the purposes of examination, the Examiner will treat both interpretations for the sake of thoroughness; however, clarity is required to differentiate between the potential dual interpretation.
Regarding claim 14, the limitation of stabilizing fixation of the gun “without oscillations” is indefinite. As best understood by the Examiner, the holster securely holds the firearm and therefore would not permit the firearm to move with respect to the holster; however, oscillations or vibrations of the firearm and holster together are not prevented. Clarification is required as to what the recitation of “without oscillations” is intended to define.
Regarding claim 17, the limitation pertaining to the through bolt and allowing adjustment is indefinite. As a whole, the claim appears to be a direct translation that is not structured grammatically or properly worded to adequately define the claim. Additionally, it is not clear if the through bolt provides adjustment or if additional structure allows for adjustment. Lastly, it is not clear what the “adjustment in length” is. What length is being adjusted or with respect to what?
Claim 16 recites the limitation "the fixing rail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locklear, US Patent Publication No. 2003/0042279.
Regarding claim 13, Locklear discloses a holster (10), support, and anchorage quick release system for guns, comprising: left and right assembly parts (20 and 21) configured to guide the gun when holstered (shown in figure 1); a trigger guard ratchet (37); and a release button (40) and a locking mechanism (50); wherein the left and right assembly parts configure a holster that is laterally opened (figure 1) where, once the gun is holstered, the muzzle and the full length of the barrel remain leaning outwards (In view of the indefinite issues and as best understood by the Examiner, the holster is laterally open as shown in figure 1 which meets the structural limitations of the claim and thus the function is met. Additionally, the barrel and muzzle are fully exposed outwardly such that the firearm can be withdrawn perpendicular to the barrel axis.); the holstering of the gun activates the ratchet when yielding under the insertion of the trigger guard ([0040]), locking the gun in the holster; and the release of the gun is produced by the actuation on the locking mechanism and the release button, so that the drawing of the gun is performed perpendicularly to the barrel, allowing to aim from the very first instant of the release of the gun, avoiding unneeded movements and providing a shooter with more time ([0041-0043])  
Regarding claim 14, Locklear further discloses a front support (22) and a main assembly part (20, 21, 17 inter alia) that allow a stabilized fixation of the gun without oscillations (as shown in figures 1 and 5 for example, the firearm is secured in the holster and elements 37 an d35 surround the trigger guard to prevent movement of the firearm with respect to the holster which, as best understood by the Examiner, meets the claim limitations) .  
Regarding claim 15, Locklear further discloses the locking mechanism remains fixed at rest by a spring-ball assembly (57 and 58) housed in a recess (54 and 56) in the locking mechanism or in the ratchet and locking housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Locklear.
The structure of claims 13-15 is clearly articulated above; however, as stated in the indefiniteness rejection above, the Examiner’s interpretation of the outward leaning of the barrel and muzzle could be viewed differently. Therefore, for the sake of thoroughness, the alternative interpretation is addressed below. This interpretation in no way invalidates or lessens the rejection above. 
As articulated above, Locklear discloses the claimed invention except for the alternative interpretation of the claims where the barrel and muzzle are exposed external to the holster. Nonetheless, the law requires that for a thing to be patentable to an alleged inventor, it must not have been “described in any printed publication in this or any foreign country for more than two years prior to his application.”  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of the claims.  Further, description for the purposes of anticipation can be by drawings alone as well as by words.  (Emphasis added.)  See In re Bager, 8 USPQ 484 and In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972). In the Locklear reference, while the holster is shown potentially surrounding most of a pistol, the pistol is not part of the structure and use of a different firearm could result in the structure of the holster meeting the interpretation of the barrel and muzzle being exposed externally. For example, the dimensions of the holster are not defined in a manner to fully surround each and every pistol inserted in the holster. 
Additionally, it would have been an obvious matter of design choice to reduce the height of the side and end walls of the holster of Locklear, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Reducing the height of the sidewalls and end wall would result in a holster which exposes the barrel and muzzle of a pistol and would allow for insertion of a wider variety of pistols including larger caliber pistols, pistols with various attachment features and pistols with a variety of attached accessories while still performing the desired function of Locklear.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locklear in view of Stephens et al., US Patent Publication No. 2018/0195834.
Regarding claims 16-17, Locklear discloses the claimed invention except for disclosing a fixing rail which allows for attachment to a variety of things. Nonetheless, Stephens teaches a mounting assembly for a handgun holster which includes a fixing rail 104 which cooperates with base 102 in order to mount a plurality of objects such as clothing, a belt, wall, vehicle, etc. as taught in [0021].
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Locklear to have a rail structure and mounting structure similar to that as taught by Stephens in order to allow the user to mount the handgun and arrangement in a variety of locations for temporarily and safely mounting the implement which making the implement easily accessible to the user and allow for the use of multiple bases such that the holster and rail can be attached to numerous locations having different structures safely like that taught by Stephens in [0013-0014].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Specifically, the applicant is urged to consider Liu, 2003/0141331 and Tsai, 2009/0107865. Both references are relevant as obviousness references. Liu provides a disclosure of a firearm holstering structure but does not have a locking mechanism; however, the Examiner views the teaching of Locklear as relevant to modify Liu to have a similar locking mechanism. Tsai discloses a holster but the body of the holster is not open laterally. Again, Locklear teaches a holster being open laterally that would have been a matter of obviousness to teach to Tsai. The Examiner urges the applicant to consider these possible combinations in any amendment or argument in order to expedite prosecution.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641